Title: From George Washington to John Stark, 21 November 1780
From: Washington, George
To: Stark, John


                        
                            Sir
                            Head Quarters Passaic Falls 21 Novemr 1780
                        
                        Capn Humphrys one of my Aides de Camp is charged by me with orders of a private and particular nature, which
                            he is to deliver to you and which you are to obey—He will inform you of the necessity of this mode of communication. I
                            am Sir Yr most obt Servt
                        